Citation Nr: 1019019	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disorder 
identified as tinea corporis, venereal warts, hand warts, and 
pseudofolliculitis.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left wrist 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left shoulder 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disorder.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for allergic rhinitis.

7.  Entitlement to service connection for right big ingrown 
toenail.

8.  Entitlement to service connection for eczema.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1989 to July 1996.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2007 
rating decision of the Columbia, South Carolina Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO considered the claim of service 
connection for eczema separately from the Veteran's appeal to 
reopen a claim of service connection for a skin disorder 
identified as tinea corporis, venereal warts, hand warts, and 
pseudofolliculitis.  Previous rating decisions in May 2000 
and February 2004 denied the Veteran's claim for a skin 
disorder identified as tinea corporis, venereal warts, hand 
warts, and pseudofolliculitis on the basis that he did not 
have a diagnosed chronic skin disorder that was incurred in 
or aggravated by military service (the February 2004 rating 
decision reopened and denied the claim).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the term "factual basis" is defined as the 
claimant's underlying disease or injury, rather than as 
symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 
1330, 1335 (Fed. Cir. 2008).  Claims based on distinctly 
diagnosed diseases or injuries must be considered as separate 
and distinct claims.  Id. at 1337.  As the May 2000 and 
February 2004 rating decisions did not adjudicate the 
specific issue of service connection for eczema, separating 
the eczema claim out from the previously adjudicated skin 
disorders claims (as the RO has done) is appropriate.  The 
Board notes that treating the eczema claim in this manner 
does not prejudice the Veteran as it is more favorable him.

Prior final rating decisions had denied the Veteran's claims 
of service connection for the left knee, skin disorder 
identified as tinea corporis, venereal warts, hand warts, and 
pseudofolliculitis, as well as disorders of the left wrist, 
left shoulder, back, and allergic rhinitis.  The question of 
whether new and material evidence has been received to reopen 
such claims must be addressed in the first instance by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).

The matters of new and material evidence to reopen the claims 
of service connection for a left shoulder disorder, back 
disorder and allergic rhinitis as well as service connection 
for a left wrist disorder on de novo review and for right big 
ingrown toenail and eczema are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if any action on his part is 
required.


FINDINGS OF FACT

1.  An unappealed May 2000 rating decision denied the 
Veteran's claim of service connection for residuals of a left 
knee injury based essentially on findings that a left knee 
injury was noted on enlistment examination and there was no 
evidence of current disability related to inservice disease 
or injury.  

2.  Evidence received since the May 2000 rating decision does 
not tend to show that the Veteran has a current left knee 
disability related to inservice disease or injury, does not 
relate to the unestablished fact necessary to substantiate 
the claim of service connection for residuals of a left knee 
injury, and does not raise a reasonable possibility of 
substantiating the claim.

3.  An unappealed May 2000 rating decision denied service 
connection for a skin disorder identified as tinea corporis, 
venereal warts, hand warts, and pseudofolliculitis based 
essentially on findings that the Veteran was treated for 
tinea corporis, venereal warts, hand warts, and 
pseudofolliculitis in service and there was no evidence of 
current manifestations of these skin disorders since service; 
an unappealed February 2004 rating decision reopened the 
claim and continued the denial, also finding that the 
evidence did not show that a skin disorder was incurred in or 
aggravated by military service.  

4.  Evidence received since the February 2004 rating decision 
does not tend to show that the Veteran has a skin disorder 
identified as tinea corporis, venereal warts, hand warts, and 
pseudofolliculitis related to inservice disease or injury, 
does not relate to the unestablished fact necessary to 
substantiate the claim of service connection for the 
identified skin disorders, and does not raise a reasonable 
possibility of substantiating the claim.

5.  An unappealed May 2000 rating decision denied service 
connection for residuals of a left wrist fracture essentially 
because there was no evidence of residual disability from the 
Veteran's left wrist fracture in service.

6.  Evidence received since the May 2000 rating decision 
suggests that the Veteran has a current left wrist 
disability, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a left wrist 
disability, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of service connection for a left knee disorder may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).

2.  New and material evidence has not been received, and the 
claim of service connection for a skin disorder identified as 
tinea corporis, venereal warts, hand warts, and 
pseudofolliculitis may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  New and material evidence has been received, and the 
claim of entitlement to service connection for a left wrist 
disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

The appellant was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  An April 2006 letter provided 
notice in accordance with Kent, and also explained the 
evidence VA was responsible for providing and the evidence he 
was responsible for providing.  [Notably, this decision 
reopens the claim of service connection for a left wrist 
disability, rendering moot the propriety of the Kent notice 
that was provided with respect to this issue.]  The April 
2006 letter also informed the appellant of disability rating 
and effective date criteria.  The appellant has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.

The Veteran's pertinent service treatment records (STRs) have 
been secured and he has submitted copies of a VA treatment 
report and statements from his private physicians.  The 
Veteran was not afforded a nexus examination with respect to 
his left knee disorder and, although he was scheduled to 
undergo VA skin disease examination in August 2003, he failed 
to report and the examination was cancelled.  However, a VA 
examination as to the claims for service connection for a 
left knee disability and a skin disorder identified as tinea 
corporis, venereal warts, hand warts, and pseudofolliculitis 
is not necessary, as the duty to assist by arranging for an 
examination/medical opinion does not attach to a claim that 
was previously finally denied unless the claim is reopened.  
See 38 C.F.R. § 3.159(c)(4)(iii).  He has not identified any 
pertinent evidence that remains outstanding.

Legal Criteria, Factual Background, and Analysis

The Veteran's claim of service connection for residuals of a 
left knee injury, left wrist fracture and skin disorders 
(identified as tinea corporis, venereal warts, hand warts, 
and pseudofolliculitis) was denied by an unappealed May 2000 
rating decision.  An unappealed February 2004 rating decision 
reopened the claim for service connection for skin disorders 
identified as tinea corporis, venereal warts, hand warts, and 
pseudofolliculitis and continued the denial, also finding 
that the evidence did not show that a skin disorder was 
incurred in or aggravated by military service.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of reopening a claim the credibility of newly 
received evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Left Knee

The pertinent evidence of record at the time of the May 2000 
rating decision consisted of the Veteran's STRs which showed 
that he had sustained a left knee injury and undergone left 
knee surgery in March 1987, prior to his March 1989 
enlistment.  The pre-existing left knee injury and surgery 
were noted on separation examination in June 1996.  It was 
also noted that there were no current left knee problems.  No 
post-service treatment for left knee complaints was provided.

On the basis of the evidence outlined above, the May 2000 
rating decision denied service connection for residuals of a 
left knee injury based essentially on findings that a left 
knee injury was noted on enlistment examination and there was 
no evidence of current disability related to inservice 
disease or injury.  

The evidence received since the May 2000 rating decision 
consists of a VA treatment report and statements from his 
private physicians, none of which relate to the left knee.

The Veteran has not submitted any medical or lay evidence 
since the May 2000 rating decision suggesting that he has a 
current left knee disorder related to military service 
(including whether his pre-existing left knee injury was 
aggravated by service).  Thus, there is no new and material 
evidence to reopen his claim.  He has not even submitted a 
statement claiming current/chronic left knee disability.

No additional evidence received since the May 2000 rating 
decision relates to the unestablished fact necessary to 
substantiate the Veteran's claim of service connection for a 
left knee disability, i.e., shows that he has a current 
disability related to service, or raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
additional evidence received since the May 2000 rating 
decision is not new and material, and the claim for service 
connection for a left knee disability may not be reopened.

Skin (Tinea Corporis, Venereal Warts, Hand Warts, and 
Pseudofolliculitis)

The pertinent evidence of record at the time of the May 2000 
rating decision consisted of the Veteran's STRs which showed 
that he was treated for skin complaints variously identified 
as tinea corporis, venereal warts, hand warts, and 
pseudofolliculitis.  No ongoing skin problems were noted on 
separation examination in June 1996.  No post-service 
treatment for tinea corporis, venereal warts, hand warts, or 
pseudofolliculitis was provided.  

On the basis of the evidence outlined above, the May 2000 
rating decision denied service connection for a skin disorder 
identified as tinea corporis, venereal warts, hand warts, and 
pseudofolliculitis based essentially on findings that the 
Veteran was treated for tinea corporis, venereal warts, hand 
warts, and pseudofolliculitis in service and there was no 
evidence of current manifestations of these skin disorders 
since service; an unappealed February 2004 rating decision 
reopened the claim and continued the denial, also finding 
that the evidence did not show that a skin disorder was 
incurred in or aggravated by military service.  

The evidence received since the February rating decision 
consists of a VA treatment report (which was of record at the 
time of the February 2004 rating decision) and statements 
from his private physicians.  Although this evidence shows 
treatment for eczema, it does not relate to tinea corporis, 
venereal warts, hand warts, or pseudofolliculitis; skin 
disorders for which service connection was previously denied.

The Veteran has not submitted any medical or lay evidence 
since the February 2004 rating decision suggesting that he 
currently has tinea corporis, venereal warts, hand warts, and 
pseudofolliculitis.  Thus, there is no new and material 
evidence to reopen his claim.  

No additional evidence received since the February 2004 
rating decision relates to the unestablished fact necessary 
to substantiate the Veteran's claim of service connection for 
a skin disorder identified as tinea corporis, venereal warts, 
hand warts, or pseudofolliculitis, i.e., shows that he 
currently has these skin disorders, or raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
additional evidence received since the February 2004 rating 
decision is not new and material, and the claim for service 
connection for a skin disorder identified as tinea corporis, 
venereal warts, hand warts, and pseudofolliculitis may not be 
reopened.

Left Wrist

The pertinent evidence of record at the time of the May 2000 
rating decision consisted of the Veteran's STRs which showed 
that he sustained a left wrist fracture in November 1994 and 
was noted to have "no current problems" on separation 
examination in June 1996.  No post-service treatment for the 
left wrist was provided.  

On the basis of the evidence outlined above, the May 2000 
rating decision denied service connection for residuals of a 
left wrist fracture based essentially on the finding that 
there was no evidence of residual disability from the 
Veteran's left wrist fracture in service.

Evidence received since the May 2000 rating decision includes 
a statement from the Veteran in which he complains that he 
"still has issues" with the left wrist which was broken in 
service.  Thus, this statement provides evidence suggestive 
of current left wrist disability.

The Court has held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Accordingly, the Veteran's statement that he currently 
experiences left wrist issues is "new," as it had not been 
previously considered by VA, and it is "material" as it 
relates to the unestablished fact necessary to substantiate 
the Veteran's claim of service connection for a left wrist 
disorder, i.e., shows that he currently has left wrist 
disorder, and raises a reasonable possibility of 
substantiating the claim.  Therefore, the additional evidence 
received since the May 2000 rating decision is not new and 
material, and the claim for service connection for a left 
wrist disorder is reopened.


ORDER

The appeals to reopen claims of service connection for a left 
knee disorder and a skin disorder identified as tinea 
corporis, venereal warts, hand warts, and pseudofolliculitis 
are denied.

The appeal to reopen a claim of service connection for a left 
wrist disorder is granted.


REMAND

The decision above reopened the claim of service connection 
for a left wrist disorder.  Accordingly, the analysis 
proceeds to de novo review of the claim.  Since there is 
evidence suggestive of a current left wrist disorder and the 
Veteran's STRs show that he sustained a left wrist fracture 
in service, the low threshold standard as to when a VA nexus 
examination is necessary espoused by the Court in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) is met.  Therefore, an 
examination to secure a medical nexus opinion is needed.

Similarly, the Veteran claims that his right big ingrown 
toenail still hurts and his STRs show that this toenail was 
excised in September 1993.  He also claims that he 
experiences eczema as a result of his military service and, 
as noted above, his service records show treatment for 
variously diagnosed skin complaints.  Accordingly, an 
examination to secure a medical nexus opinion as to these 
claims is also needed.

It is noted that the Veteran was scheduled for a VA skin 
disease examination in August 2003; however, he failed to 
report and the examination was cancelled.  The Veteran is 
advised that the law provides that when a claimant fails 
(without good cause) to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied. 38 C.F.R. § 3.655(b).  

Review of the claims file reflects that the Veteran has 
reported receiving treatment for allergic rhinitis and non-
specific skin rash at the VA Medical Center (VAMC) in 
Decatur, Georgia.  The evidence also shows that he is in 
receipt of private treatment for his skin complaints from the 
Dermatology and Skin Surgery Center and for his shoulder and 
back from Lithia Springs Family Chiropractic.  Thus, VA has 
notice of additional likely pertinent records; if available, 
such records must be secured and associated with the claims 
file.

The Veteran is advised that under 38 C.F.R. § 3.158, if 
evidence requested in connection with a claim for VA benefits 
(to include identifying information and releases for private 
records) is not received within a year of the request, the 
claim is to be considered abandoned.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify the VA and private providers of 
all treatment and/or evaluation he has 
received for his shoulder, back, wrist, 
right big toe, skin, and allergic rhinitis 
and any releases needed to secure records 
of any private evaluation and/or 
treatment.  The RO should obtain complete 
clinical records (those not yet secured) 
of all evaluations and treatment from the 
sources the Veteran identifies.  The 
attention of the RO is specifically 
directed to treatment received from the 
VAMC in Decatur, Georgia; the Dermatology 
and Skin Surgery Center; and Lithia 
Springs Family Chiropractic.  If any 
provider does not respond, the Veteran and 
his representative should be so advised, 
and reminded that ultimately it is his 
responsibility to ensure that any private 
records are secured.

2.  The RO should arrange for a 
dermatological examination of the Veteran 
to ascertain the nature and likely 
etiology of his skin disabilities (other 
than tinea corporis, venereal warts, hand 
warts, or pseudofolliculitis).  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the Veteran, the 
examiner should:  

(a) identify (by medical diagnosis) each 
skin disorder found present.

(b) as to each diagnosed skin disability 
provide an opinion whether such is, at 
least as likely as not (50% or better 
probability) related to the Veteran's 
service, and specifically the skin 
complaints noted/treated therein.

The examiner must explain the rationale 
for all opinions offered.

3.  The RO should arrange for examination 
of the Veteran by an appropriate 
specialist to ascertain the nature and 
likely etiology of his left wrist and 
right big toe disabilities.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the Veteran, the 
examiner should:  

(a)  determine whether it is at least as 
likely as not (a 50 percent or better 
probability) that the Veteran has a left 
wrist disability that is related to his 
service, including as due to the left 
wrist fracture sustained therein.  

(b)  determine whether it is at least as 
likely as not (a 50 percent or better 
probability) that the Veteran has a right 
big toe disability that is related to his 
service, including as due to the right big 
toenail excision performed therein.  

The examiner must explain the rationale 
for all opinions offered.

4.  Following the above, and any further 
development deemed necessary (to include 
VA examinations of the spine, left 
shoulder and allergic rhinitis if 
suggested by any records not previously 
considered), the RO should readjudicate 
the matters of service connection for 
disorders of the left wrist, left 
shoulder, back, right big toe, allergic 
rhinitis, and eczema.  If the benefits 
sought on appeal are not granted, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
k
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


